911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virginia BLUMENSAADT, Plaintiff-Appellant,v.THE STANDARD PRODUCTS COMPANY, Defendant-Appellee.
No. 89-4030.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and WILHOLT, District Judge.*

ORDER

2
Virginia Blumensaadt, a pro se plaintiff, appeals from the district court's order of summary judgment dismissing her Title VII and Age Discrimination in Employment Act action.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages and injunctive relief, Blumensaadt sued her former employer, Standard Products Co., claiming discharge on the basis of sex and age and retaliatory discharge for the previous filing of a charge with the Ohio Civil Rights Commission.


4
The district court granted the defendant summary judgment.  Blumensaadt has filed a timely appeal.  In her brief, she requests the appointment of counsel.


5
The district court properly entered summary judgment because there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


6
Accordingly, we hereby affirm the district court's judgment for the reasons set forth in its opinion and order filed on October 18, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation